DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement and the species requirement have been withdrawn.
Claims 1-18 are pending and under examination.

Claim Objections
Claims 2, 3, 6, 9 and 13 are objected to because of the following informalities:  
Claims 2 recites “terpene thermoplastic resin” (lines 4 and 10-11) two times.  The examiner is making a note in case applicants meant to claim “a hydrogenated or partially hydrogenated terpene thermoplastic resin”.

Claims 3 and 9 are objected to because they include reference characters which are not enclosed within parentheses.  
CI-CXIX should be enclosed in parentheses as such: (CI)-(CXIX).
A(I)-A(X) should be enclosed in parentheses as such: (AI)-(AX).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within 
In claim 6, applicants claim “tri-(nonylphenol)-phosphite 30.”  The examiner believes this is a misspelling of “tri-(nonylphenyl)-phosphite”.
In claim 13, “sebaceate” is misspelled and should read “sebacate”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said secondary amine" in 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 5 nor claim 1, from which claim 6 depends, define a secondary amine.
Claim 9 recites the limitation "said hindered amine light stabilizer (HALS)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, 
Claim 12 recites the limitation "said HALS" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as this claim depends on claim 1, which does not define “said HALS”.
In claim 15, applicants claim the base polymer to include “methylene acrylic acid copolymers”…and “acrylate copolymers such as ethylene acrylic acid copolymer”.  Therefore it is unclear as to whether the acrylate copolymer is limited to any copolymer containing an acrylic monomer, or only ethylene acrylic acid, as other acrylate copolymers were previously listed.
Applicants also claim “functional polymers such as maleated polyolefins”.  It is unclear as to whether the functional polymers are limited to only the maleated polyolefins, or any possible functionalized polymer.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/775999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant and a secondary antioxidant, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 999 claims the process for making the same composition, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 999 is prima facie obvious over instant claims 1-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a 
App. No. 962 claims the same tackifier composition in a hot melt packaging adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 962 is prima facie obvious over instant claims 1-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant and a secondary antioxidant, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 980 claims the same tackifier composition in a hygiene hot melt adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 980 is prima facie obvious over instant claims 1-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/775948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant and a secondary antioxidant, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 948 claims the same tackifier composition in a product assembly hot melt adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 962 is prima facie obvious over instant claims 1-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10, 11, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 101700990; however, for convenience, the machine translation is cited below.
CN ‘990 exemplifies mixing C9 raw material and DCPD raw material, followed by polymerization and the addition of 2 wt% of a composite antioxidant (AT-1010:AT-168:AT-300=1:1:1), where AT-1010 is pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (applicants’ C-IV), AT-168 is tris(2,4-di-tert-butylphenyl)phosphite, and AT-300 is 4,4’-thiobis(3-methyl-6-tert-butylphenol), suggesting the inclusion of about 0.7 wt% of each, followed by the removal of VOCs by vacuum distillation at 800 mbar and steam distillation (p. 11, [0068], Example 1).

Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, where the addition of the at least two antioxidants can be carried out at any time after polymerization.
CN ‘990 suggests this method; therefore, CN ‘990 inherently possesses the claimed levels of individual VOC content, as applicants disclose similar methods for reducing such VOCs.
Alternatively, one of ordinary skill in the art would have expected the composition of CN ‘990 to have the claimed levels of individual VOC content, as CN ‘900 and applicants teach similar methods for reducing such, in combination with the presence of at least two antioxidants.
CN ‘990 anticipates or is prima facie obvious over instant claims 1-3, 5, 6, 10 and 11.
As to claims 14, 17 and 18, CN ‘990 discloses that the resin is used as additives in pressure sensitive adhesives, inherently require the inclusion of a base polymer in combination with the petroleum resin.  Note the other additives claimed are optional, as they are claimed in amounts of 0 phr.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6-8, 10, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagemeyer (US 3,701,760) in view of Godfrey (US 4,164,427).
Hagemeyer teaches preparing DAC-B (debutanized aromatic concentrate B) hydrocarbon resins, which can be used as tackifiers in hot melt adhesives (col. 1, ll. 34-42), teaching the removal of volatile compounds by introducing the prepared resin solution into the top of a gas stripper at a rate of 25 g.p.m and flow countercurrent to hot methane gas which enters the bottom of the stripper at 12,000 s.c.f.h, which is operated at a temperature of 240-260C (col. 4, ll. 35-42), teaching that the resins can be stripped under 50 mm.Hg (67 mbar) (col. 4, ll. 54-57).
Godfrey teaches that tackifying resins prepared by US 3,701,760 can be stabilized using a blend of 2,2’-methylenebis-(4-methyl-6-tertiarybutylphenol) and C12-C20 dialkylthiodipropionate, exemplified as a blend of 0.1 wt% 2,2’-methylenebis-(4-methyl-6-tertiarybutylphenol) and 0.1 wt% dimyristylthiodipropionate (col. 3, Example).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stabilized the tackifiers of Hagemeyer by adding a blend of 2,2’-methylenebis-(4-methyl-6-tertiarybutylphenol) and C12-C20 dialkylthiodipropionate, as Godfrey teaches that the addition of such stabilizers to the tackifier provides good color and melt stability when exposed to elevated temperatures required for processing.
Godfrey using the method of Hagemeyer, as the combination is clearly suggested by Godfrey, and Hagemeyer teaches that stripping the tackifier can remove the volatile compounds. 
Hagemeyer nor Gedfrey teach the levels of individual volatile organic compound, as claimed; however, applicants disclose in the instant specification that “Any process known in the art can remove the volatile organic compounds from the thermoplastic hydrocarbon resins.”, including evaporation/distillation.
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, and then adding a mixture of at least two antioxidants.
Hagemeyer in view of Godfrey suggest this method; therefore, one of ordinary skill in the art would expect the hydrocarbon resin to have the claimed levels of individual VOC content.
Hagemeyer in view of Godfrey or Godfrey in view of Hagemeyer is prima facie obvious over instant claims 1, 10 and 11.
As to claim 2, Godfrey teaches that hydrocarbon resins, other than DAC-B, taught by Hagemeyer, can be similarly stabilized, including Resin H-130 (a hydrogenated aliphatic (C5) resin) and terpene resins (col. 2, ll. 30-67).
As to claim 7, C12-C20 dialkylthiodipropionate includes didodecylthiodipropionate (C12) and dioctadecylthiodipropionate (C18).  Choosing either is prima facie obvious.

As to claims 14 and 18, Godfrey teaches the tackifiers as suitable for use in a hot melt adhesives which can be used in the manufacture of cardboard cartons (col. 4, ll. 9-16), where hot melt adhesives are known in the art as required a base polymer in addition to a tackifier.

Claims 1-3, 5, 7, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3,622,551).
Davis exemplifies preparing a C5 resin, which can be used to replace terpene resins in adhesives with greatly improved tack, by copolymerizing the monomers, adding 0.1wt% triphenyl phosphite, steam distilled at 235ºC, followed by the addition of 1.7 g (0.04 wt%) Irganox 1010 antioxidant (pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate), applicants’ formula (C-IV)) and 0.85 g (0.02 wt%) dilauryl thiodipropionate synergist (also known as didodecyl thiodipropionate) (col. 3, Typical Example), where Irganox 1010 meets applicants’ primary antioxidant and triphenyl phosphite and dilauryl thiodipropionate meet applicants’ secondary antioxidant.
Davis does not teach the levels of individual volatile organic compound, as claimed; however, applicants disclose in the instant specification that “Any process known in the art can remove the volatile organic compounds from the thermoplastic hydrocarbon resins.”, including steam distilling.
any process that can remove volatile organic compounds, and then adding a mixture of at least two antioxidants.
Davis suggests this method; therefore, one of ordinary skill in the art would expect the hydrocarbon resin to have the claimed levels of individual VOC content.
Davis is prima facie obvious over instant claims 1-3, 5 and 7.
As to claims 14, 15, 17 and 18, Davis teaches the preparation of pressure sensitive adhesive tapes comprising 16 parts base polymer (natural rubber or SBS), 0.16 part plastanox 2246 (2,2’-methylenebis-(4-methyl-6-tertiarybutylphenol)), and 14 phr hydrocarbon resin, based on the total weight of the adhesive.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 5,552,489) in view of Horsey (US 5,128,397) and/or Davis (US 3,622,551).
Merrill teaches a method for preparing a tackifier from an alpha-olefin and cyclic monomer, exemplifying the polymerization of such, followed by quenching, filtering, and concentrating on a rotary evaporator, and removing the unreacted cyclic monomer under vacuum (180ºC), where 0.1 wt% Irganox 1010 was added as a stabilizer to prevent degradation during the vacuum distillation step (col. 12, Example 10).
Merrill does not teach or suggest the inclusion of a secondary antioxidant, as claimed.
	Horsey teaches that hot melt adhesives containing a hydrocarbon tackifying resin experience negative interactions, particularly a color change, upon heating.
	Horsey teaches that this can be eliminated by using a combination of primary and secondary antioxidants and an acid scavenger, specifically that it minimizes heat degradation, as is similarly desired by Merrill.
	Horsey teaches a blend of hindered phenol, like tetrakis[methylene 3-(3’,5’-di-tert-butyl-4’-hydroxy-phenyl)propionate]methane (Irganox 1010), a phosphite co-stabilizer, like tris(4-nonylphenyl)phosphite, and an acid scavenger, specifically listed to include HALs, like bis(2,2,6,6-tetramethylpiperidyl)-sebacate (col. 7, ll. 51-68).
	Therefore, choosing a blend of these three components to prevent degradation of the tackifier during concentration in Merrill is prima facie obvious, as Horsey teaches that this combination is suitable for stabilizing hydrocarbon tackifying resins.
	Alternatively, Davis teaches that dilauryl dithiopropionate is a synergist with Irganox 1010 when concentrating tackifiers.
	Therefore, including a synergist to Irganox 1010 is prima facie obvious.
Merrill, Horsey nor Davis teach the levels of individual volatile organic compound, as claimed; however, applicants disclose in the instant specification 
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, and then adding a mixture of at least two antioxidants.
Merrill in view of Horsey and/or Davis suggests this method; therefore, one of ordinary skill in the art would expect the hydrocarbon resin to have the claimed levels of individual VOC content.
	Merrill in view of Horsey and/or Davis is prima facie obvious over instant claims 1-5, 7, 9, 10 and 13.
Claims 6 and 8 can be rejected, as claims 6 and 8 only limit the secondary antioxidant when it is a phosphite or a hydroxyl amine, where claim 5 from which they depend list these as alternatives to the phosphites.
As to claims 14-18, Merrill teaches that the tackifier can be blended with a base polymer to produce a variety of adhesives, such as hot melt pressure sensitive adhesives, comprising for example, 50-150 parts per 100 parts base polymer, where the base polymers are listed to include SBS, polyolefins, EVA, natural rubber, EPDM, butyl rubber, etc., where the adhesives can be used as tapes and labels, diapers, feminine products, book binders, etc. (col. 9, ll. 1-53).
Merrill exemplifies preparing a PSA comprising 45 parts of each of a base polymer and tackifier, 0.45 parts additional antioxidant and 9 parts plasticizer, based on 100 parts of the total adhesive composition.

Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-213073 in view of Davis (US 3,622,551), Godfrey (US 4,164,427) and/or Ahner (US 4,683,268), and further in view of Peck (US 5,177,133); however, for convenience, the machine translated English language equivalent will be cited below.
JP ‘073 exemplifies preparing a tackifying hydrocarbon resin, steam distilling the final composition at 240ºC, and adding 0.3 phr (0.3 wt%) bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) into the melt (Example 1).
JP ‘073 teaches that a phenolic antioxidant can be used in combination, teaching that the amount of piperidyl group-containing compound should be 50-100% by weight based on the total amount of antioxidants.
Irganox 1010, which is the same as applicants’ formula (C-IV), is a well-known antioxidant used in the art to stabilize tackifiers and adhesives, as taught by Davis and Ahner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of Tinuvin 770 and Irganox 1010 as the antioxidants in JP ‘073, as JP ‘073 suggests the combination of Tinuvin 770 and a phenolic antioxidant, and Irganox 1010 is used in the art as a phenolic antioxidant in tackifers/adhesives, as taught by Davis and/or Ahner.
JP ‘073 in view of Davis and/or Ahner is prima facie obvious over instant claims 1, 3, 9 and 12-15.
Note applicants claim bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) as a suitable secondary antioxidant and tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (Irganox 1010) as a suitable secondary antioxidant.

As to claim 4, JP ‘073 does not limit the type of phenolic antioxidant, and Peck teaches suitable phenolic antioxidants for stabilizing tackifiers to include Irganox 1010, as well as 2,4-bis(n-octylthio)-6-(4-hydroxy-3,5-di-t-butylanilino)-1,3,5-triazine (col. 5, ll. 18-34), which is a secondary arylamine, as the secondary amine is functionalized with an amino group.
Therefore, using Irganox 565 as the phenolic antioxidant is prima facie obvious, as this is a known hindered phenolic used in the art for stabilizing tackifiers.
As to claims 5 and 7, Davis teaches C12-C20 dialkylthiodipropionate as a synergist with Irganox 1010.  Using a combination of Irganox 1010, didodecyl thiodipropionate synergist and Tinuvin 770 as the stabilizers is prima facie obvious.
Claims 6 and 8 can be rejected, as claims 6 and 8 only limit the secondary antioxidant when it is a phosphite or a hydroxyl amine, where claim 5 from which they depend list these as alternatives to the phosphites.
As to claims 16 and 18, steam stripping requires the use of a counter current contacting device, as steam is introduced and vapors are leaving, creating a counter current.
As to claims 10 and 11, JP ‘073 teaches that a phenolic antioxidant can be used in combination, teaching that the amount of piperidyl group-containing compound should be 50-100% by weight based on the total amount of prima facie obvious, as the piperidyl group-containing compound is at least 50 wt% of the total amount of antioxidants, and the total amount of antioxidant is within the range suggested by JP ‘073, as Godfrey teaches that a combination of 0.1 wt% C12-C20 dialkylthiodipropionate and 0.1 wt% hindered phenol is suitable for stabilizing tackifiers.
As to claims 14-16 and 18, JP ‘073 teaches preparing hot melt adhesives comprising 100 parts ethylene vinyl acetate copolymer, 100 parts hydrocarbon resin and 50 parts paraffin wax, suggesting a blend of 40 parts base polymer, 40 parts tackifier, and 20 parts wax, based on 100 parts by weight of the overall composition, which can be used in products where appearance is important.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766